internal_revenue_service number release date index number ---------------------------------------- -------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number --------------------- refer reply to cc intl b01 plr-128194-11 date date ty -------------- legend taxpayer spouse rrsp rrsp rrsp tax years year year year year ------------------ ------------------------ ----------------------- ------------------------ -------------------------- ---------------------------------------- -------------------------- ---------------------------------------- -------------------------- --------------------------------------- -------------- ------- ------- ------- ------- plr-128194-11 dear ------------ ----- -------------- this is in reply to a letter dated ------------------- requesting an extension of time under sec_301_9100-3 for taxpayer and spouse to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax years the ruling contained in this letter is based upon information and representations submitted by taxpayer and spouse and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested rulings it is subject_to verification on examination the information submitted for consideration is substantially as set forth below facts in year taxpayer married spouse a u s citizen prior to becoming a u s citizen in year taxpayer was a citizen and resident of canada during which time taxpayer established two canadian registered retirement savings plans rrsps rrsp and rrsp shortly after marrying taxpayer in year spouse moved to canada while residing in canada spouse established rrsp beginning in year taxpayer and spouse began filing joint u s income_tax returns taxpayer and spouse both relied on a canadian accountant to prepare their canadian and u s income_tax returns taxpayer and spouse moved to the united_states and engaged the services of u s accountants to prepare their joint u s income_tax returns beginning with the year tax_year since year none of their u s accountants made an election for taxpayer and spouse pursuant to revproc_89_45 or advised them of the need to file form_8891 for years beginning after publication of revproc_2002_23 to defer u s taxation of earnings accruing in their rrsp accounts at all times during taxpayer and spouse’s ownership of their rrsp accounts they were not aware nor advised by their canadian or u s accountants that they had to file form_8891 and make an election to defer u s taxation on income accruing in rrsp rrsp and rrsp pursuant to article xviii of the united states-canada income_tax convention treaty in year taxpayer and spouse met with their u s accountant to discuss various tax matters during the course of a discussion regarding taxpayer and spouse’s finances the u s accountant discovered for the first time that taxpayer and spouse had not made elections to defer tax on income accruing in their rrsp accounts pursuant to article xviii of the treaty after meeting with their u s accountants and attorneys to plr-128194-11 discuss this matter taxpayer and spouse took immediate action to request an extension of time to elect the provisions of revproc_2002_23 for tax years as of the date of this ruling_request the internal_revenue_service had not communicated with taxpayer or spouse in any way regarding rrsp rrsp or rrsp ruling requested taxpayer and spouse request the consent of the commissioner of the internal_revenue_service for an extension of time under sec_301_9100-3 to make an election pursuant to revproc_2002_23 to defer u s federal income_taxation on income accrued in rrsp rrsp and rrsp as provided for in article xviii of the treaty for tax years law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer and spouse an extension of time provided that taxpayer and spouse satisfy the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that taxpayer and spouse satisfy the standards of sec_301_9100-3 accordingly taxpayer and spouse are granted an extension of time until days from the date of this ruling letter to make elections for tax years under revproc_2002_23 as provided in sec_301_9100-1 the granting of an extension of time is not a plr-128194-11 determination that taxpayer and spouse are otherwise eligible to make the above- described election pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for open tax years taxpayer and spouse must file amended u s income_tax returns to which they attach forms for each of their rrsp accounts for each subsequent tax_year through the year in which a final distribution is made from rrsp rrsp or rrsp taxpayer and spouse must file a form_8891 for each respective rrsp account except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to taxpayer and spouse’s u s income_tax return for the year in which taxpayer and spouse obtained the ruling and should be associated with taxpayer and spouse’s amended returns for open tax years this letter_ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representatives sincerely elizabeth u karzon chief branch office of associate chief_counsel international enclosure copy for purposes cc
